DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 10/22/21 is acknowledged.
Applicant's election with traverse of Species 1-a-2 and 1-b-1 (i.e., claims 1-4, 6, 8, 10 and 12) in the reply filed on 01/12/22 is acknowledged.  The traversal is on the ground(s) that, with respect to Species 1-a-2, “the above three materials are not incompatible with one another. For instance, there are some materials which are: elastic flexible; insulative and configured to have melting point of 90° or higher”; and with respect to Species 1-b-2, that “it is the battery module (not the sensing module assembly) that comprises the surface pad. Moreover, the surface pad is compatible with the protrusion as shown below (e.g., in Figure 6)…”; and that “it is believed that all of the claims…can be examined at the same time without serious burden…the required search…would likely be co-extensive…”. This is not found persuasive because the species of claims 5-7 (i.e., Species 1-a-1/2/3) and claims 8-9 (i.e., Species 1-b-1/2) represent or constitute distinct and mutually exclusive species which do not necessarily overlap in scope with each other. The species being the distinct materials (i.e., elastic flexible; insulation; and/or having a specific melting point) used to make the sensing module assembly and/or the distinct support structures (i.e., protrusion and surface pressure pad) in the sensing module assembly. Applicant's attention is particularly directed to MPEP 809.02(a) which indicates how to identify species by illustrative figures, examples, mechanical means, particular materials, or other distinguishing 
As to the claims under examination, as per the 11/12/21 office action, it is noted that species 1-a-2 reads on claim 6 while species 1-a-1/3 read on claims 5 and 7, respectively; similarly, species 1-b-1 reads on claim 8 while species 1-b-2 reads on claim 9. Accordingly, as per the 11/12/21 office action, claims 5 and 7 do not read on elected species 1-a-2 whereas claim 9 does not read on elected species 1-b-1. Thus, claims 5, 7 and 9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being directed to the non-elected species. 
Further, applicant has not yet provided evidence or identify any evidence of record to show that the species are obvious variants or clearly admit on the written record that this is the case here. Refer to the 11/12/21 Requirement for Restriction/Election of Species at page 4, third (3rd) full paragraphs for details (reproduced hereinafter for applicant’s convenience):

    PNG
    media_image1.png
    204
    617
    media_image1.png
    Greyscale
  
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/21 and 02/07/20 was considered by the examiner.
The third party submission under 37 FCR 1.290 dated 12/28/20 has been made of record. 

Drawings
The drawings were received on 02/07/20. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of electrode tabs" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “electrode tabs” per se, it is immediately unclear whether applicant refers to the same “electrode tabs”, or to another/different “plurality of electrode tabs”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6, 8, 10 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication KR 10-2016-48658 (heretofore KR’658).
As to claims 1-2, 6:
KR’658 discloses that it is known in the art to make a battery pack/module comprising a battery stack comprising a plurality of battery cells, each one of the battery cells including electrode tabs/lugs; and bus-bar/connecting assemblies 110a-b, 210a-b placed on opposite sides of the battery stack/battery cells so as to connect the battery cells via their electrode tabs/lugs; and a non-conductive sensing module assembly/plate/frame 130, 230 on a side of the battery pack different from the side where the electrode tabs are placed, to electrically connect the bus-bar/connecting assemblies (Abst.; 0009-0011; 0020-0023; 0041-0044; 0047-0050; 0072-0075; Claims 1-4 & 11-14; FIG. 1-2, 4-6). Since the present claims fail to define the specific structure of the bus bar assemblies, the electrode tabs and the sensing module assembly, it is deemed that the teachings of KR’658 are sufficient to satisfy applicant’s broadly claimed components. 

    PNG
    media_image2.png
    619
    310
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    731
    427
    media_image3.png
    Greyscale
        
    PNG
    media_image4.png
    468
    327
    media_image4.png
    Greyscale

As to claims 3:
KR’658 discloses the connection means may be a pattern (i.e., a film or a laminated element) formed on a substrate (0037-0038); a pattern printed on a substrate (0045-0047). Since the present claim fails to define the specific structure of the claimed film, it is deemed that the teachings of KR’658 are sufficient to satisfy applicant’s broadly claimed protrusion. 
As to claim 8:
KR’658 discloses the presence of a fastening protrusion; fixing protrusion and protrusions, thereby providing support to the battery pack (0016; 0055; 0069). Since the present claim fails to define the specific structure of the claimed protrusion, it is deemed that the teachings of KR’658 are sufficient to satisfy applicant’s broadly claimed protrusion. 
As to claim 10:
KR’658 discloses the presence of connecting means 120 filled between the battery cells/stack and the sensing module assembly (0068-0069). Since the present claim fails to define the specific structure of the claimed thermal conductive member, it is deemed that the teachings of KR’658 are sufficient to satisfy applicant’s broadly claimed protrusion. Thus, the connecting means are taken to represent applicant’s broadly claimed thermal conductive member.
As to claim 12:
	As illustrated in Figures 1-2, 4-6, supra, bus-bar/connecting assemblies 110a-b, 210a-b and the sensing module assembly/plate/frame 130, 230 are integrally formed with one another (see FIGURES 1-2, 4-6). 
	Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 10-2016-48658 (heretofore KR’658) as applied to claims 1-3 above, and further in view of either: (a) Wynn et al 2020/0067061 and/or (b) Wang et al 2019/0296316.

In this respect: 
(a) Wynn et al disclose that it is known in the art to make a bus-bar interconnector (i.e., interconnecting element) including a sensing module assembly i.e., fusing link/part (central portion) having a thickness of 0.2 mm (0001); and/or
(b) Wang et al disclose that it is known in the art to make a bus-bar interconnector (i.e., interconnecting element) having a thickness of about 0.5 mm (0046).
	In view of the above, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to make the bus-bar interconnector (i.e., interconnecting element: the sensing module assembly) of KR’658 including the size of the bus-bar of Wang et al and/or the fusing link/part (central portion: sensing module assembly) having the thickness dimension taught by Wynn et al because Wynn et al teaches that bus-bars including such fusing link/part having the specifically disclosed thickness are important for safety reasons, thereby providing an improved fusible link; and/or Wang et al teach that it is commonplace to use bus-bar sized to such specifically disclosed thickness to effectively bond  or join the bus-bar to other battery components. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727